Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  September 23, 2015                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                        Stephen J. Markman
  152179(14)(16)                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Richard H. Bernstein,
                                                                                                       Justices
            Plaintiff-Appellee,
                                                            SC: 152179
  v                                                         COA: 327177
                                                            Wayne CC: 13-009902-FC
  FRANKLIN DAJUAN-WARRE ANDERSON,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion and amended motion of defendant-
  appellant to file a supplemental application for leave to appeal are GRANTED. The
  supplemental application submitted on September 9, 2015, is accepted for filing.




                    I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
              foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2015